DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because in fig. 1, both the “closed top 14” and the “server 60” appear to be designating the “closed top”; in fig. 2, the “back-up battery 54” appears to be designating a knob; and in fig. 3, it’s unclear what the “outer tank  12” and the “valve assembly 22” are designating. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “32b” in fig. 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: 
“said second flow rate is several times said first flow rate” in line 10 should read -said second predetermined flow rate is several times said first predetermined flow rate” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the second fill line” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6
Claim 2-5 and 7-12 are rejected for being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US 4,570,819 A), hereinafter Perkins in view of Duffy (Modeling a Process - Filling a Tank, 2015), as evidenced by NASA (Mass Flow Rate, 2015).

    PNG
    media_image1.png
    603
    663
    media_image1.png
    Greyscale

Annotated view of fig. 1 of Perkins

Regarding claims 1-2, 4, and 6, Perkins teaches a storage tank (10, fig. 1) for cryogenic liquid comprising:
an outer tank (11, fig. 1) constructed of a rigid material (col. 1, lines 27-28; wherein it is typically constructed of stainless steel);
an inner tank (12, fig. 1) contained within and spaced inwardly from said outer tank (11, fig. 1),
a supply line (17, fig. 1) for cryogenic liquid having a first end (see annotated view of fig. 1 above) open exteriorly of the outer tank (11, fig. 1) and a second end (see annotated view of 
a fill line (19, fig. 1) for cryogenic liquid having a first end (see annotated view of fig. 1 above) open exteriorly of the outer tank (11, fig. 1) and a second end (see annotated view of fig. 1 above) open inside the inner tank (12, fig. 1), the second fill line having a second predetermined flow rate at said first predetermined filling pressure (col. 2, lines 52-63).
Perkins does not explicitly disclose:
wherein said second flow rate is several times said first flow rate; and (claim 1)
a diameter of the fill line is twice as large as a diameter of the supply line (claim 2)
(Note: MPEP § 2114, II discloses “[A]pparatus claims cover what a device is, not what a device does” such that functional language reciting what the device does provide minimal patentable weight (e.g. that the second flow rate is greater than the first flow rate.) It is only required that the prior art be capable of providing the functions associated with the claimed invention, so as to either anticipate and/or render the claimed invention obvious in view of the prior art. With respect to the limitation of the second flow rate is greater than the first flow rate.)
Duffy teaches that an accumulation in a tank occurs when the filling flow rate, Qin (i.e. second flow rate) is higher than the discharge flow rate, Qout (i.e. first flow rate; p. 1; On the other hand, one of ordinary skill in the art would recognize that a discharge of the tank will occur when the Qin is smaller than Qout. Furthermore, as evidenced by NASA, the flow rate is proportional to the cross-sectional area of a line), where Duffy recognizes that the cross-sectional diameter (as evidenced by NASA) is a result effective variable in that the flow rate of the fill line is a configurable parameter that modifies the filling rate (i.e. accumulation or discharge rate) of the storage tank. As a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the fill lines as disclosed by Perkins with the teaching of Duffy to have the fill line and the supply line be of any necessary sizes, including the fill line having a diameter twice as large as the supply line for the purpose of optimizing the fill and discharge rates of the tank. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 4, Perkins as modified teaches the storage tank as set forth in claim 1 as discussed above, further including at least one baffle (Perkins, 23, fig. 1) disposed in the inner tank (Perkins, 12, fig. 1).

Regarding claim 6, Perkins as modified teaches the storage tank as set forth in claim 1 as discussed above, further including a relief vent configured to release gas generated by cryogenic liquid introduced into the inner tank via the fill line (Perkins, col. 4, lines 24-30; Perkins discloses that it is common to provide a pressure relief valve (i.e. vent) as a safety mechanism in a pressurized system so that the pressurized gas may be vented to relieve the pressure build up.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Duffy and ERA Environmental Management Solutions (Oil & Gas Tanks Emissions Management: Splash Vs. Submerged Loading, 2015), hereinafter ERA
Regarding claim 3, Perkins as modified teaches the storage tank as set forth in claim 1 as discussed above, except wherein said second end of the second end of the fill line is positioned adjacent a bottom of the inner tank.
ERA teaches splash loading methods (p. 1, subtitle: Splash Loading Methods) and submerged loading methods (see, pp. 1-2, subtitle: Submerged Loading Methods), wherein in the splash loading method, the fill pipe creates a splash effect on impact with the tank and/or other materials in the tank, which significantly increased turbulence and vapor/liquid contact results in a higher level of vapor generation and loss (p. 1). However, in the submerged loading method, a fill pipe (e.g. second fill line) extends to the bottom of a storage tank and has an end open to the bottom of the storage tank (see fig. 5.2-3, Submerged fill pipe) in order to minimize any splash and resulting vapors from turbulence (p. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the fill line of Perkins as modified and extend the fill line adjacent to the bottom of the inner tank as well as have the second end of the fill line open to the bottom of the inner tank as taught by ERA in order to minimize any splash/turbulence, thereby preventing cryogenic liquid loss. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Duffy and Robinson et al. (US 3,979,005 A), hereinafter Robinson.
Regarding claim 4, Perkins as modified teaches the storage tank as set forth in claim 1 as discussed above, except further including at least two baffles disposed in the inner tank.
Robinson teaches a cryogenic fuel tank comprising a plurality of baffles (21, fig. 8) to prevent undue sloshing of the liquid within the tank (16, fig. 8; abstract).
Perkins as modified and include a plurality of baffles as taught by Robinson to prevent cryogenic liquid from sloshing in the storage tank.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Duffy and Peterson (Cryogenic Safety with Emphasis on Overpressure Protection of Low Temperature Helium Vessels, 2017).
Regarding claim 7, Perkins as modified teaches the storage tank as set forth in claim 6 as discussed above.
Although Perkins as modified does not explicitly disclose wherein the relief vent has a diameter greater than the diameter of the fill line, Perkins discloses that it is well known to provide a pressure relief valve (i.e. vent), so that one or more of these pressure relief valves can open to vent pressurized gas in the tank (col. 4, lines 24-30; here, Perkins recognizes the importance of relieving the pressure by utilizing one or more pressure relief valves.) 
Peterson teaches that a pipe size and a relief device (i.e. pressure relief vent) size are the free parameters (see at least slides 37-38) and the flow rate (i.e. pressurized gas) estimate should be safely on the high side for relief sizing (slides 20, 40) in order to prevent pressure build up which can cause an explosion (slide 10). 
Because it is known to vary the size of the relief vent based on the size of the pipe (i.e. fill line), temperature, and pressure of cryogenic liquid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the diameter of the relief vent, including having the diameter of the second relief vent Perkins as modified to properly vent pressurized gas generated by cryogenic liquid as taught by Peterson to ensure safety. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Duffy and Black et al. (US 9,618,257 B2), hereinafter Black.
Regarding claim 8, Perkins as modified teaches the storage tank as set forth in claim 1 as discussed above. 
Although Perkins as modified acknowledges a partially filled tank presents a potential risk to the user of an unexpected loss of oxygen support or the overfill wastes significant quantity of liquid oxygen (Perkins, col. 3, lines 36-45), Perkins as modified does not explicitly disclose further including a level sensor configured to determine a level of cryogenic liquid stored in the inner tank by determining an impedance.
Black teaches a storage tank (1, fig. 1) comprising a level sensor (18, fig. 1) configured to determine a level of cryogenic liquid stored in the inner tank by determining an impedance (col. 4, lines 13-20; Black teaches it is known to use various type sensors, e.g. capacitive level sensor, sensors involve measuring changes in mechanical impedance, buoyancy, magnetic properties, thermal properties, and sound propagation.) to determine liquid level. (col. 5, line 62 - col 6, line 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage tank of Perkins as modified Black to determine cryogenic liquid level in the storage tank. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Duffy, Black, and Instrumentation Toolbox (Operating Principle of Capacitance Level Sensors, 2013). 
Regarding claim 9, Perkins as modified teaches the storage tank as set forth in claim 8 as discussed above, except wherein the level sensor is a capacitance sensor having an inner rod disposed within a sleeve, the inner rod and the sleeve being formed of a conductive material.
Instrumentation Toolbox teaches a capacitance sensor having an inner rod disposed within a sleeve (e.g. outer shell of Probe), the inner rod and the sleeve being formed of a conductive material (see at least fig.; para. 3; Instrumentation Toolbox discloses the capacitance of the probe is measured between the inner rod and the outer shell with the aid of a capacitance bridge. Instrumentation Toolbox further discloses if the tank is made of metal, it can serve as the outer shell.)
In the present situation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage tank of Perkins as modified to utilize the capacitance sensor having the inner rod disposed within a sleeve, where the inner rod and the sleeve being formed of a conductive material as taught by Instrumentation Toolbox, since doing so would have achieve the desirable result of using a capacitance sensor having a known structure, such that one of ordinary skill is able readily predict the level of the cryogenic liquid as it measures the capacitance change between the rod and the outer shell. Moreover, where an application claims a structure already known in the prior art that is altered KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage tank of Perkins as modified to utilize the capacitance sensor having the inner rod disposed within a sleeve, where the inner rod and the sleeve being formed of a conductive material as taught by Instrumentation Toolbox, since doing so amounts to no more than the simple substitution of one known capacitive level sensor for another known capacitive level sensor operating on the basic principle of the variation of electrical capacity or capacitance in a manner that yields predictable results.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Duffy, Black, and Crouse (US 10,746,586 B2).
Regarding claim 10, Perkins as modified teaches the storage tank as set forth in claim 8 as discussed above, further including a reporting unit (Black, 19, fig. 1), the reporting unit in communication with the level sensor (Black, 18, fig. 1).
Perkins as modified does not explicitly disclose:
the reporting unit includes a display for displaying the level determined by the level sensor; (claim 10)
the reporting unit includes a transmitter configured to transmit the level determined by the level sensor to a remote server; and (claim 11)
wherein the transmitter is configured to transmit a wireless signal (claim 12).
Crouse teaches a storage tank (110, fig. 1) having a reporting unit (150, fig. 1), the reporting unit (150, fig. 1) in communication with the level sensor (220, fig. 1) and includes a 
the reporting unit (150, fig. 1) includes a transmitter (330 , fig. 1) configured to transmit the level determined by the level sensor (220, fig. 1) to a remote server (380, fig. 1); and (claim 11)
wherein the transmitter (330, fig. 1) is configured to transmit a wireless signal (370, fig. 1; col. 5, lines 2-8; wherein the outlet of the fill level indicator can be transmitted via a wide area network, Wi-Fi, cellular, or etc…) to provide tank or container fill-level information (abstract; col. 3, lines 15-18). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage tank of Perkins as modified to provide a display for displaying the level, the transmitter for transmitting the level to a remote server via wired or wireless signal as taught by Crouse in order to provide tank or container fill-level information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANG H. PARK/
Examiner
Art Unit 3763



/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763